Mates, C. J.,
delivered the following dissenting opinion.
I do not think the conclusions reached by the court are correct in any view. If the act of 1884 is not repealed, the affidavit is in "the very language of that act; if the act of 1884 is repealed, which I deny, the charge in the affidavit is substantially correct, and no demurrer was filed thereto before the jury was impaneled, as is required by section 1426, Code of 1906. The affidavit charges “that James Hughes, on the 16th day of December, 1909, did, in Alcorn county, Mississippi, and in the city of Corinth, and within five miles of the courthouse of Al-corn county, sell intoxicating liquors in violation of the acts of the legislature approved Eebruary 12, 1884, and against the peace and dignity of the state of Mississippi.”
This case was tried before the mayor of Corinth, acting as ex officio justice of the peace. There was a conviction, and an appeal to the circuit court of Alcom county. On the trial in the circuit court, no objection was raised to the sufficiency of the affidavit; but appellant entered a plea of not guilty, and the case proceeded to trial on its merits, resulting in another conviction. After conviction in circuit court, and before sentence, *534a motion was made in arrest of judgment on the ground, first, that no crime was charged in the affidavit; second, that the affidavit was not based on any law then in force; third, that the affidavit under which defendant was convicted was a nullity, because the act of February 12, 1884, is repealed by the general law. This motion was overruled, followed by the court sentencing appellant to pay a fine of $100 and imprisonment in the county jail for three months. The motion subsequently made for a new trial was overruled, and hence this appeal, presenting the questions outlined in the motion in arrest of judgment.
By chapter 115, § 1, of the Laws of 1908, amending section 1746, it is now unlawful for any person to sell, or barter, or give away, for the purpose of inducing trade, any intoxicating liquor anywhere in the state. The essential chai'ge made in the affidavit is the sale of intoxicating liquor in the city of Oorinth, in Alcorn county, in the state of Mississippi, and if such sale was in fact made at that place the general law of the state was violated, whether the sale was made “within five miles of the courthouse of Alcorn county,” or not, and whether such sale violated the act of February 12, 1884, or not. ' At the date of the alleged sale there was not any place in the state’s domain where the thing that the affidavit charges was done might be lawfully done. It was linnecessary, therefore, to put into the affidavit either that the unlawful sale was within five miles of the courthouse, or that it was in violation of the act of 1884, since by the general law of the land the sale of intoxicating liquors was everywhere unlawful. These allegations as to what law is violated, and as to its being done within five miles of the courthouse, were useless and unnecessary, and the merest surplusage.
This affidavit can never be said to be more than formally defective, and if there is any defect in the affidavit it is one *535which appears on the face of it. In snch case, the imperative language of section 1426 says that such defect shall be taken advantage of “before the jury shall be impaneled and not after-wards,” and this court- said in the case of Hays v. State, 50 South. 557, that this statute applies, “even though the matter complained of be jurisdictional in its nature; * * * that the defendant is not cut off from raising jurisdictional questions, but the statute limits the time in which same may be raised.” The integrity of this statute ought to be preserved. It is a statute that is wholesome in its effect. It prevents sharp practice. It saves expense to the state, and compels good faith to be maintained in all criminal proceedings. It says to the defendant that you shall have advantage of all technical law, and you shall have your charge of crime made more specific before trial, or a new charge made if you desire it, if the charge already made is vague in any of its particulars; but you must request this at the proper time and while it is within the power of the state to save expense and delay by having a proper charge-made. It says- to the defendant that he cannot take his chance on acquittal by going to trial on the merits, and, when convicted, then, for the first time, raise the question of the sufficiency of the charges.
But, again, it is my judgment that the act of 1884 is just as valid and enforceable now as it was the day it was passed, and that it has never been repealed or suspended by any subsequent law. When'the Code of 1906 was adopted, by express provision of section 1798 all local laws prohibiting the sale, barter, or giving away of intoxicating liquors were continued in force “until amended or repealed.” The act of 1884 was in full force then, and expressly so continued by that section. Nor the first time in the history of the state, state-wide prohibition was accomplished by the act of 1908. Before that time it was lawful to sell intoxicating liquors in certain localities in the *536state; but the adoption of chapter 115 of the Acts of 1908 made it unlawful to sell intoxicating liquors anywhere and everywhere •in the state. That was the real purpose of the act. The act of 1908 does not purport to repeal any liquor laws, except such as are “in conflict with, or repugnant to the act,” and the act of 1884 is neither. The two acts are perfectly consistent. They are both directed toward breaking up the sale of intoxicating liquors. [But, while these acts are consistent, they do not afford the same protection to the communities over which both acts operate. The act of 1884, affecting Corinth alone, secures Corinth not only against any “sale or barter” of intoxicating liquors, but it also prohibits even the “giving away” of intoxicating liquors within five miles of the courthouse. There is nothing in the act of 1908 prohibiting the “giving away” of intoxicating liquors anywhere in the state, unless the “giving away” is done to induce trade. These acts are not repugnant or conflicting; but the city of Corinth obtains greater protection from the evil flowing from the sale of intoxicating liquors tiran the state in general, in that not only can it not be sold there, but it cannot be given away. Colleges, universities, churches, charitable institutions, and such like, given special protection from both the sale and giving away of liquors, and having special local laws on this subject, in my judgment, are still protected under these local acts, and the state may prosecute for a violation of. same whenever it occurs.